     Case 3:21-cv-00278-RCJ-CLB Document 18 Filed 09/07/21 Page 1 of 3



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     ANTHONY EDWARD MARTINEZ, II,                         Case No. 3:21-cv-00278-RCJ-CLB
4                                           Plaintiff                    ORDER
5            v.
6     MEDICAL ADMINISTRATION
      DEPARTMENT OF MENTAL HEALTH, et
7     al.,
8                                       Defendants
9
10          On June 23, 2021, this Court issued an order directing Plaintiff to file a complaint

11   and a fully complete application to proceed in forma pauperis or pay the full $402 filing

12   fee on or before August 23, 2021. (ECF No. 7). On August 9, 2021, Plaintiff filed a

13   complaint and an incomplete application to proceed in forma pauperis. (ECF Nos. 13,

14   14). The August 23, 2021 deadline has now expired, and Plaintiff has not filed a fully

15   complete application to proceed in forma pauperis or paid the full $402 filing fee.

16          District courts have the inherent power to control their dockets and “[i]n the

17   exercise of that power, they may impose sanctions including, where appropriate . . .

18   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

19   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

20   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

21   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

22   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

23   1992) (affirming dismissal for failure to comply with an order requiring amendment of

24   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

25   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

26   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

27   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

28   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
     Case 3:21-cv-00278-RCJ-CLB Document 18 Filed 09/07/21 Page 2 of 3



1    local rules).
2           In determining whether to dismiss an action for lack of prosecution, failure to obey
3    a court order, or failure to comply with local rules, the court must consider several factors:
4    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
5    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
6    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
7    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
8    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
9           Here, the Court finds that the first two factors, the public’s interest in expeditiously
10   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
11   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
12   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
13   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
14   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring
15   disposition of cases on their merits—is greatly outweighed by the factors in favor of
16   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
17   the court’s order will result in dismissal satisfies the “consideration of alternatives”
18   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
19   F.2d at 1424. The Court’s order requiring Plaintiff to file a fully complete application to
20   proceed in forma pauperis or pay the full $402 filing fee on or before August 23, 2021
21   expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff does not file complaint and
22   a fully complete application to proceed in forma pauperis with all three documents or pay
23   the full $402 filing fee for a civil action on or before August 23, 2021, this case will be
24   subject to dismissal without prejudice for Plaintiff to refile the case with the Court, under
25   a new case number, when Plaintiff is able to file a complaint and has all three documents
26   needed to file a complete application to proceed in forma pauperis or pays the the full
27   $402 filing fee.” (ECF No. 7 at 3). Thus, Plaintiff had adequate warning that dismissal
28   would result from noncompliance with the Court’s order to file a fully complete application



                                                  -2-
     Case 3:21-cv-00278-RCJ-CLB Document 18 Filed 09/07/21 Page 3 of 3



1    to proceed in forma pauperis or pay the full $402 filing fee on or before August 23, 2021.
2           IT IS THEREFORE ORDERED that this action is dismissed without prejudice
3    based on Plaintiff’s failure to file a fully complete application to proceed in forma pauperis
4    or pay the full $402 filing fee in compliance with this Court’s order dated June 23, 2021.
5    (ECF No. 7).
6           IT IS FURTHER ORDERED that all pending motions (ECF Nos. 3, 6, 8, 10, 11, 13,
7    15, and 17) are denied as moot.
8           IT IS FURTHER ORDERED that the Clerk of Court will close the case and enter
9    judgment accordingly. No other documents may be filed in this now-closed case.
10          DATED: September 7, 2021.
                                                                                           ___
11                                              ROBERT C. JONES
                                                UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
